                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    THE BOEING COMPANY,                                 CASE NO. C18-0567-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   deadline for filing a responsive pleading (Dkt. No. 18). Finding good cause, the Court GRANTS
19   the parties’ motion (Dkt. No. 18). The United States shall respond to the complaint no later than
20   November 15, 2018.
21          DATED this 15th day of October 2018.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C18-0567-JCC
     PAGE - 1
